Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1-3, 6-9, 11, 15, 17 and 18 are under consideration in this application.  
             Claims 4, 5, 10, 16, 19 and 20 are held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).           
Election/Restrictions
Applicant’s election without traverse of Group 1 and compound 701 recited in the reply filed on December 7, 2020 is acknowledged.  
Applicants request rejoinder of claims 16, 19 and 20 upon allowance of claim 1.
Claim 19 NOT subject to any rejoinder.  Claim 19 will NOT be rejoined because the claims are not of the same scope as the compound claims. Inventions I (compounds) and III (multiple compositions requiring an additional active ingredient) are independent and distinct because the groups do not share the same or corresponding technical feature. Although the groups include the same compound, the combination composition do not share the same utility as the compound. Although the groups include the same compound, the combination composition do not share the same utility as the compound as clearly evidenced by applicants’ own claims. The utility of a combination or active ingredients depends on the biological activity of the "other" ingredients which may be additive, synergistic or antagonistic with the compound, thus, a different utility from the compound. 
MPEP §803.02 clearly provides: "If the members of the Markush group are sufficiently few in number or so closely related that a search and examination of the entire claim can be made without serious burden, the examiner must examine all the members of the Markush group in the claim on the merits, even though they may be directed to independent and distinct inventions. In such a case, the examiner will not follow the procedure described below and will not require provisional election of a single species. >See MPEP § 808.02. Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461,198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Exparte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where compounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility." 

The description in the specification clearly support the non-obviousness among the different species since the combination product must take into account the compatibility of the “other” compound with component (i) of the claim, which will then decide on the desirable dosage for interaction and then the end utility can be ascertained.   Each species within the scope of the claims is extremely diverse and complex and these species are not obvious variants of each other based on the current record.  
The restriction requirement is deemed sound and proper and is hereby made FINAL.
The application has been examined to the extent readable on the elected compounds of formula (I) and expanded to include a genus wherein X1-X5 are CH or CD , X6 is N and R1-R6, R8-R12 represent non-heterocyclic groups as set forth in claim 1, exclusively.   
                                 Improper Markush Grouping Rejection                                                              
Claims 1-3, 6-9, 11, 15, 17 and 18 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  1-X6 render the claims clearly improper.  Moreover, the members encompass any 5- to 7-membered heterocycle and having any combination of heteroatoms and compounds having non-heterocyclic groups as substituents. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a plurality of classes mono- and di-cyclic heterocyclic rings which may be identified as follows i.e.,  pyridines, morpholines, pyrrolidines, piperazines, thiomorpholines, isoindolines, etc.  In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).                                    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

 Claims 1-3, 6-9, 11, 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is a lack of description as to how the isotope compounds, metabolites and prodrugs are produced and what isotope compounds, metabolities and prodrugs are produced in the specification.  
              The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.
(Wolff, Manfred E., Ed.  Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, New York: John Wiley & Sons, 1996, vol. 1, pp. 975-976)
 
  Claims 1-3, 6-9, 11, 15, 17 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable 
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
	The instant claims recite “A compound ... isotope compound, metabolite or prodrug thereof” in claim 1 wherein there is insufficient description in the specification regarding the types of ‘prodrugs’, metabolites or isotope compounds intended by the recitations.  The specification does not provide a definition for the term “prodrug”, “metabolite” or “isotope compound”.
The term ‘prodrug’, generally represents, for example, a prodrug which upon administration to a mammal is capable of providing (directly or indirectly) an active compound thereof’.  In the instant case, however, the specification does not provide what are some of the examples of these “esters”.
The term ‘prodrug’ is directed to, for example, metabolic precursors of compounds of formula I.  The specification on pages 18-19 states that “Prodrugs” refers to a compounds……cleaved from the compound or by hydrolysis to a biologically active compound of formula (I)”.  There is no disclosure regarding any other prodrugs, metabolic precursors, esters, etc. that are capable of providing compounds of the invention that are intended to be “prodrugs”.  Since functional groups such as esters, etc. are already included in the claimed compounds, it is not clear whether compounds bearing these groups are excluded from being a in vivo transformation, are excluded then what is included in the definition of the above term and where on the structural Formula I  are these groups placed; the specification does not provide any direction to one of ordinary skill in the art.
Similarly, the term “metabolite” is not sufficiently described.  A metabolite is any compound which is pharmaceutically active in vivo when it undergoes “metabolic” process and the specification does not provide any disclosure of what these compounds might be that in vivo transform in to the instantly claimed compounds.  The specification does not provide what other 'compounds' of the invention are intended to be prodrugs or metabolites.  Since both esters and acids are already included in the claimed compounds, it is not clear whether compounds bearing these groups are excluded from being a potential “prodrug” or “metabolite”.  If compounds bearing these groups (i.e., ester, etc.), which are likely to undergo in vivo transformation, are excluded then what is included in the definition of “prodrug” and where on the structural formula (I)  are these groups placed; the specification does not provide any direction to one of ordinary skill in the art.
 A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term 'prodrugs' is quite broad.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for the combination of the invention compound with various types of ‘second compound’ or ‘carrier molecule’ intended by the instant claim language.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in a patient, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science. For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive. It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
b) The direction concerning the pharmaceutically functional derivatives, e.g., prodrugs is found in the pages 18-19.
c) There is no working example of a pharmaceutically functional derivative of a compound the formula (I). 
d) The nature of the invention is clinical use of compounds and the pharmacokinetic 
e) The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term 'in vivo hydrolysable ester' is quite broad.
f) Wolff (Medicinal Chemistry) in the last paragraph on page 975 describes the artisans making Applicants' prodrugs as a collaborative team of synthetic pharmaceutical chemists and metabolism experts. All would have a Ph. D. degree and several years of industrial experience. 
g) It is well established that “the scope of enablement varies inversely degree of unpredictability of the factors involved”, 'and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 1 as well as the presently unknown list potential prodrug derivatives embraced by the word “prodrug”. Thus, undue experimentation will be required to determine if any particular derivative is, in fact, a pharmaceutically functional derivative such as a prodrug.
prime facie case is met with. 
The nature of the invention
        The nature of the invention is the preparation of compounds, their salts and all the recited prodrug, metabolites and isotope compounds in claim 1.
          Finding a prodrug is an empirical exercise. Predicting, for example, if a certain compound is in fact a prodrug that produces the active compound metabolically at a therapeutic concentration and a useful rate, is filled with experimental uncertainty. Attempts have been made to predict drug metabolism de novo, but this is still an experimental science. A prodrug of a compound must meet three tests. It must itself be biologically active. It must be metabolized to a second substance in vivo at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Determining whether a particular compound meets these three criteria requires a clinical trial setting and a large quantity of experimentation.
The invention is drawn to a compound of formula (I) and besides other choices, to ‘isotopes” thereof.  Even a cursory calculation of the number of compounds embraced in the instant formula (I) on the generic definition of alkyl, cycloalkyl, benzyloxy, etc. would result in millions, if not billions of compounds. This is of course not the accurate number and the true number of compounds would far exceed this number of compounds. Thus the genus embraced in these claims is too large and added to that any isotopic variation would result in trillions or more compounds.
 As recited, instant claim 1 and those dependent thereon are reach thorough claims wherein based on the fact that the number of compounds of formula (I) disclosed in the 
Isotope labeling, in general, is a specialized art.  Careful design and performance of synthesis of suitable precursor is needed not only to rapidly make the labeled compound but also to separate starting precursor from the desired final product.  A reaction, which works for a particular precursor, may not work for other precursor. The art is not predictable. Thus the breadth of the instants claims which is broad to include any available position for radiolabeling and use of the resultant compound lacks adequate support in the specification. The same is true for various other radiolabels or isotope where one need to design a suitable precursor and develop a process for each compound. See Hulikal, V.  Deuterium Labeled Compounds in Drug Discovery Process-Abstract, www.hwb.gov.in/htmldocs/nahwd2010/L15.pdf.
For example, if the process involves replacement of a halogen with deuterium by catalytic deuteration with D2 then presence of halogen in various variable groups of compounds of formula (I) will also undergo such a replacement reaction. In addition presence of unsaturated groups will also undergo deuteration. Similarly direct exchange of H with D will occur any available position not necessary or specifically.  Specification merely suggests ‘isotopologues’ or isotopic variants but does not teach or suggest how to perform such an isotopic labeling process. There is no teaching of making a suitable precursor. In addition there is no single example in the specification showing how to perform the deuterium labeling. Given the general nature of the isotopic labeling embraced, it would not be possible for one trained in the art to redeem such an isotopic labeling as a routine process. 
11C or 18F and what precursor to make.  The same is true for isotope labeling with a single photon emitter. 
As noted above, isotope labeling, in general, is a specialized art.  Particularly, radiolabelling with positron emitters is much more specialized art due time constrain imposed by the short half-life the positron emitters. Careful design and performance of synthesis of suitable precursor is needed not only to rapidly make the labeled compound but also to separate starting precursor from the desired final product.  A reaction, which works for a particular precursor, may not work for other precursor. The art is not predictable. Thus the breadth of the instants claims which is broad to include any available position for 11C labeling and use of the resultant compound lacks adequate support in the specification. The same is true for various other radiolabels or isotope where one need to design a suitable precursor and develop a process for each compound. See Pimlott SL., Nucl. Med. Commun. 26(3): 183-188, 2005 (PubMed Abstract provided).
Specification offers no teaching or suggestion of isotopologues or compounds for labeling with any isotopes.
Hence the process as applied to the above-mentioned isotopically labeled compounds claimed by the applicant with a huge genus of variously substituted compounds of formula (I) to be labeled with any isotopic variant is not art-recognized process and hence there should be adequate enabling disclosure in the specification with working example(s) to make the compound of formula (I) with related isotope claimed.
State of the Prior Art   
              "Pro-drugs” are commonly known in the art as drugs which are administered in an inactive (or less active) form, and then metabolized in vivo into an active metabolite. As disclosed in Stella (Expert Opinions “Prodrugs as therapeutics”), “prodrugs are bioreversible derivatives of drug molecules used to overcome some barriers to the utility of the parent drug molecule. These barriers include, but are not limited to, solubility, permeability, stability, presystemic metabolism, and targeting limitations” (277). Stella, Valentino J, Expert Opinion of Therapeutic Patents, “Prodrugs as therapeutics,” 2004 14(3): 277-280. Wolff et al. (Burger’s Medicinal Chemistry, 5th Ed., Vol. 1, pgs. 975-977, 1994) summarizes the state of the prodrug art, the lengthy research involved in successfully identifying a prodrug, and difficulties of extrapolating between species. With the limited direction and exemplification the specification offers, it is highly unpredictable whether or not the compounds of the Formula (1) will actually form effective prodrugs. Testa, Bernard, Biochemical Pharmacology, Prodrug Research: futile or fertile? 68 (2004) 2097-2106, discloses, on page 2098, the various challenges in prodrug research, concluding that all of these challenges may render prodrug optimization difficult to predict and achieve. Finally, Ettmayer, Peter, Medicinal Chemistry, Lessons Learned from Marketed and Investigational Prodrugs, 47(10) (2004) 2394-2404, discloses, on page 2401, that "the prodrug strategy should only be considered as a last resort to improve the oral bioavailability of important therapeutic agents" and “At the beginning of each prodrug program, there should be a clear definition of the problem to solve and defect to improve. The prodrug approach should not be misunderstood as a universal solution to all barriers to a drug's usefulness, and on page 2402, "The majority of all prodrug approaches face the challenge of identifying the optimal prodrug plus its activation system to enhance or prolong the 
The amount of direction or guidance and the presence or absence of working examples
            A prodrug of Compound (I) would be a compound that is converted into Compound (I) under physiological conditions or routine manipulation or in vivo.  The specification provides no further insight into any particular prodrugs or derivatives that would be converted to the instantly claimed compounds in vivo.  However, as discussed above, it would be necessary for Applicant to provide evidentiary support for each embodiment due to the unpredictability in the art with regards to the success of prodrugs with some drugs over others. There are no working examples in the specification that show how to make or use prodrugs of the instantly claimed compounds. Additionally, the lack of examples in the specification is not sufficient to enable one skilled in the art to which it pertains to make and use any pharmaceutically acceptable prodrug as interpreted broadly by one of ordinary skill in the art. The specification does not adequately enable a method of making all prodrugs and derivatives of the compounds that the claims encompass, as defined in the instant specification. The specification has limited exemplification thereof and of the necessary starting materials, as discussed supra. 
	As stated in Morton International Inc. v. Cardinal Chem, Co., 28 USPQ2d 1190:


The same circumstance is true here. 

The breadth of the claims   
             The breadth of the claims is drawn to the preparation of compounds and their salts, prodrugs, metabolities and isotope compounds in the specification.
             The claims are drawn to any compound which is converted to a therapeutically active compound of formula (1) after administration, and the term should be interpreted as broadly in the instant application as is generally understood in the art. As discussed above, this broad disclosure cannot possibly enable one skilled in the art to which it pertains to make and use any pharmaceutically acceptable prodrug due to the unpredictability in the art with regards to the success of prodrugs with some drugs over others.
Examples illustrated in the experimental section or written description offer no guidance or teachings as to the process of making variously substituted compound of formula (I) labeled with any isotopic variant.  Examples of unlabeled compounds shown therein cannot be deemed as objective enablement for any isotope and a person of ordinary skill in the art needs guidance for isotope selection and labeling as there is no guidance provided in the specification for labeling with deuterium and the process of making them.	
The quantity of experimentation needed
              The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of preparing the any prodrugs recited in the specification.
Nature Reviews: Drug Discovery, 2, 2003, pp. 205-213).
The presence or absence of working examples:
Although examples show the process of making instant compounds, as noted above, they are limited to process of making unlabeled compound of formula (I) and not of compounds labeled with any isotope. There are no representative examples showing the viability of the process for plurality of variable groups labeled with any isotope generically embraced in the instant claims. 
            In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant claim is enabled by the instant application. 
               Genentech Inc v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and [p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
          

Claims 1-3, 6-9, 11, 15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            The expressions “prodrug", “metabolite” and “isotope compound" in claims 1-3, 6-9, 11, 15, 17 and 18 are indefinite since it includes compounds not contemplated by applicants.
Regarding claims 7 and 8, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
            The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
Allowable Subject Matter
The prior art does not disclose or make obvious the claimed compounds.  The closest prior art reference  AU 2006200033 disclose compounds that differ in having a phenyl ring rather than applicants’ pyridyl ring. For example, note compounds 40 and 43 therein.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action and if rewritten directed to the compounds indicated as being examinable, supra.
Claims 2, 3, 6-9, 11, 15, 17 and 18 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if amended to be readable on the elected compounds.
                                           Conclusion        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
March 9, 2021